Opinion by
President Judge Crumlish, Jr.,
Yincent DeMarteleire appeals a Bucks County Common Pleas Court order which affirmed the revocation of his hunting license by the Pennsylvania Game Commission.
*614Our scope of review is limited to determining whether there has been an error of law or whether the findings of the lower court are unsupported by competent evidence.1 Appeal of Capozzoli, 63 Pa. Commonwealth Ct. 411, 437 A.2d 1340 (1981).
We affirm on the able opinion of Judge Bortner, Pa. D. & C. 3rd (1979).
Affirmed.
Order
The order of the Court of Common Pleas of Bucks County, No. 78-4427-11-6 dated January 11, 1979, is hereby affirmed.
Judge Mencer did not participate in the decision in this case.

 The parties agreed to adopt the lower court’s findings of fact.